OPINION. Eakin, J. This case is similar, in essential respects, to that of The City of Helena v. Bart. Y. Turner et al., just decided, involving the same principles, and the same misconceptions of the law by the circuit court. The bond given, to secure the whole yearly rent, at the rate of $70.83 per month, acknowledges the. obligors to be indebted to the city “ in the sum of seventy dollars and eighty three cents (monthly rent), in United States currency.” The conditions then, recite the lease for one year, at the monthly rent above stated, and provide that the obligation shall be void if the monthly rents are duly paid during the term. Defendants contend that the full extent, of their liability on the bond is the sum mentioned in the penalty, and that the cause is within the exclusive jurisdiction of a.justice of the peace. The bond is carelessly drawn. It would have been better to have not put it in the form of a penalty at all; or, if that form had been preferred, to have made the sum large enough to have covered the whole time for which it was to stand as security. Nevertheless, it may be construed according to its obvious intention, and,-by virtue of the terms “ monthly rent,” in brackets, be held to signify an intention to hold themselves bound for the amount named for each successive month of the term. This intention is manifest from the whole bond, without parol proof. There was error in refusing a new trial. Reverse, and remand for further proceedings.